                               S DISTR
                            ATE       IC
                          ST            T
                      D
                                                            Susan Y. Soong   Alfred Amistoso
                                                CO
                 E
               IT




                                                  UR
             UN




                                                    T




01/24/2020
             N O RT




                                                     NI A
                                                 OR
                HE




                                                IF




                      N
                                                AL
                      R




                          DI
                               S T RI T O F C
                                     C
